Citation Nr: 1234865	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension of the basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond the delimiting date of December 7, 2009. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1989 to December 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied the Veteran's request for an extension of the delimiting date for the receipt of educational assistance benefits.  Jurisdiction over the claims file is currently held by the RO in Oakland, California.  

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran's active duty service ended on December 6, 1999.  The delimiting date for the basic 10-year period of eligibility for his Chapter 30 benefits ended on December 7, 2009. 

2.  The Veteran was not prevented from pursuing or completing a program of education due to a disability. 


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of the Chapter 30 Montgomery GI Bill (MGIB) beyond the delimiting date of December 7, 2009 have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050 , 21.7051 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an extension of the delimiting date provided his Chapter 30 MGIB benefits beyond December 7, 2009.  He testified during the January 2012 hearing that he would have used his education benefits well within the basic 10-year period but for information received from VA in 2002 that he was not entitled to such benefits.  

The Veteran served on active duty from November 1989 to December 1999.  At the time of his separation from service, he completed a DD Form 2366 indicating his desire to enroll in the MGIB educational assistance program.  The Veteran does not appear to have supplied his full name and social security number on the form, and the form indicates that the lack of such personal information could delay processing.  The Veteran testified that he was laid off from a job in 2002 and called VA to inquire about using his educational assistance benefits.  He was told there was no record of his having enrolled in the MGIB program and he had no available benefits.  The Veteran then resumed working and it was not until 2008 when he discovered copies of the MGIB enrollment paperwork that he filed a claim for educational assistance.

The Veteran's application for VA education benefits was received in July 2008.  With his application he included a copy of his DD 214 and a copy of the DD 2366 MGIB enrollment form.  A certificate of eligibility was granted in August 2008 and the Veteran received Chapter 30 MGIB benefits from August 14, 2008 to December 7, 2009.  The Veteran filed a request for an extension of the December 7, 2009 delimiting date in January 2009.  

Generally, Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  38 U.S.C.A. §§ 3001 -3100 (West 2002).  Veterans are  provided a ten-year period of eligibility during which to use their Chapter 30 educational assistance benefits, and the ten-year period begins on the date of the last discharge from active duty of 90 days or more.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  In this case, the Veteran's only period of active duty service ended on December 6, 1999.  Therefore, the 10-year period within which he had to use his  Chapter 30 benefits ended on December 7, 2009. 

VA shall grant an extended period of eligibility beyond the 10 years when the Veteran was prevented from initiating or completing the chosen program of education within the eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051.  There is no allegation in this case that the Veteran had a physical or mental disability that prevented him from pursuing his educational program.  Rather, the Veteran contends that he was provided misinformation from VA in 2002 that he had no educational benefits and therefore did not seek to use his available MGIB benefits until 2008, when he discovered documentation of his enrollment into the program.  

To the extent that the appellant contends he was misinformed by VA regarding his available educational assistance benefits, the Board is sympathetic to his situation, but being a victim of misinformation regarding the claim cannot estop the government from denying a benefit.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier  v. Derwinski, 1 Vet. App. 150, 153-55 (1991).  The Board also notes that it is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416,425 (1994).  

Based on the evidence of record, the Board finds entitlement to payment of Chapter 30 MGIB educational benefits beyond December 7, 2009 is not warranted.  There is no basis in fact or law by which educational benefits may be paid beyond that date.  By law, educational benefits cannot be awarded beyond the 10-year delimiting period unless certain exceptions to the controlling legal criteria have been met.  The Veteran does not fall within any of the exceptions, and the Board has no authority to overturn or to disregard the very specific limitations on the award of Chapter 30 educational benefits.  In cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, educational assistance benefits cannot be paid for education the Veteran pursued beyond December 7, 2009. 


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Although the appellant has not received notification of VA's duties to notify and assist, the Court has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2011) for claims, not the VCAA. See 38 C.F.R. § 21.9510 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an extension of the basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30 of the MGIB beyond the delimiting date of December 7, 2009 is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


